 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   TOU CHRISTMAS THAO,                               No. 2:18-cv-03178 MCE AC P
12                     Petitioner,
13          v.                                         ORDER
14   STU SHERMAN,
15                     Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 20, 2019, the magistrate judge issued findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 8. Petitioner

23   has not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued November 20, 2019 (ECF No. 8) are

28   ADOPTED in full, and
                                                      1
 1           2. The petition (ECF No. 1) is DISMISSED as duplicative of Thao v. Sherman, No. 2:17-
 2   cv-2396 MCE AC P.
 3           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 4   2253.
 5           IT IS SO ORDERED.
 6
 7   Dated: February 4, 2020
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                       2
